ORDER
The opinion filed August 19, 1999, amended September 13, 1999, is further amended as follows:
At slip opinion page 9461, lines 9-14 [191 F.3d at 1073], delete “the Supreme Court there affirmed ... only if the Strate futility exception applies.” Substitute “the Supreme Court there held that exhaustion was not required where it is evident that the tribal court lacks jurisdiction, not that the exhaustion requirement has been abolished altogether.”
Page 9461, line 18 [191 F.3d at 1073], delete “Exhaustion, however, cannot be waived.”
Page 9463, lines 9-13 [191 F.3d at 1074]: delete “Generally speaking ... been unnecessary.”